Title: To George Washington from James Caldwell, 20 April 1780
From: Caldwell, James
To: Washington, George


          
            Sir,
            Connecticut Farms [N.J.] April 20. 1780.
          
          Yesterday I expected to have waited upon your excellency, to communicate such intelligence as had come to my knowledge of the State of the Enemy—But the weather, added to my not being in good health, prevented—& the same obsticles remain to day.
          The fleet which sailed some time ago, (after a halt, occasioned probably from their apprehentions of a Storm) proceeded. Some more Vessels are watered but no prospect of a speedy embarkation. The Press

still continues. The Galatea on Sunday drove one of our Privateers on Shore near the Hook & tooke out 65 men—& was chassing one or two more: Five or six Vessels arrived from Glasco—No News.
          And what particularly concerns us preparations are making for a Stroke upon the Guards at Eliz. Town, if not farther in the Country. They are much flushed with their late success at Paramus. The Horse who performed that expedition went off Statten Island. They have Boats sufficiently large to carry a Troop of Horse at a time and come rapidly upon our Guards. And partly from the smallness of their Numbers but more from their inattention, I do not doubt of the success of our enemies. The time assigned for this expedition will fall about Saturday Night—viz. the first favourable evening after the Moon shall rise about nine or ten O’Clock. Several other circumstances must concur—The wind must not be too high, and a careless Officer on the lines. There is something very ungenerous in uttering general murmours against Officers—But I do solemnly assure your excellency if there is not a change at Eliz. Town there is no safety here for active individuals, nor for the Troops themselves long. There never were better Soldiers than the privates of the Contl Line. While the Generals, Parsons, St Clair, or DeCalb, commanded, they woud consult or gain knowledge from Inhabitants or Officers on the Lines—Without information no Stranger can command with safety or expectation.
          Permit me now, my esteemed General, to ask the favour of your sending Colo. Dayton with his Regt to take the Comd at Elizabeth Town, covering his rear either with the Troops now here or with the Jersey Brigade. In addition to this let a strong House in Town be taken for the Guard (there are two that will answer) where they may defend themselves till relieved from the Country. The Horse will not penetrate far in the Country & leave that party behind them. If something is not done speedily the active people must move off from the lines & the Country will lie open to the trade & ravages of the Enemy. If Colo. Dayton with the party proposed could be down in time & the enemy attempt to carry their present plan into execution, they might probably be cut off. And I cannot think of any way in which he can bring his men down to act with propriety unless they come to reli[e]ve the Troops in Town. It is impossible for us to gain the intelligence necessary, to lay & execute plans, in conjunction with the officers now on the lines, who, to say no more, are strangers.
          When I saw Colo. Dayton last, which was Two Days ago, I conversed with him upon the matters above. And as I suppose he is gone to Head Quarters, or will be there soon, I need not add. He has got the very necessary business of intelligence in a good way, & can give your excellency full satisfaction. We cannot communicate to the officers here the

Intelligence rec’d very particularly, without sacref[i]cing worthy persons who have staked their lives, & without blasting our designs. Begging pardon for saying so much, Your Excellencys most obedt and very huml. sert
          
            James Caldwell
          
        